





CITATION: B & M
Handelman
Investments Ltd. v.
Curreri
, 2011 ONCA 395



DATE:20110520



DOCKET: C51994



COURT OF APPEAL FOR ONTARIO



Feldman, Juriansz and LaForme JJ.A.



BETWEEN



B & M Handelman Investments Ltd.
, M. Himel Holdings Inc.,
          Brenkids Inc., Sulax Holdings
          Ltd., Ledmar Investments Limited, Sharjod Holdings Inc., Canadian
          Jonomi Corp. Ltd., Rabardo Corporation, David Herbert, Flordale
      Holdings Limited, and Orbach Investments Ltd.



Plaintiffs (Respondent)



and



Fred Salvatore Curreri a.k.a. Fred Anthony Curreri
          a.k.a. Fred Curreri



Defendant (Appellant)



P. James Zibarras and Kevin D. Toyne, for the appellant



Lisa La Horey, for the respondents



Heard: November 8, 2010



On appeal from the order of Justice Herman Wilton-Siegel of
          the Superior Court of Justice dated March 24, 2010.



Feldman J.A:

[1]

The appellant is a 62 year old man who was
    induced by an associate to impersonate his father, Fred Curreri Sr., in order
    to raise significant amounts of money by mortgaging a number of his fathers properties.
    He understood that the funds were to be invested overseas. Needless to say, the
    funds have apparently disappeared.

[2]

The respondent lenders commenced an action
    against the appellant and obtained a
Mareva
injunction, following which just under $250,000 the appellant had won in a
    lottery was paid into court. The appellant did not defend the action and
    allowed default judgment for almost $2 million to go against him.

[3]

Without moving to set aside the default
    judgment, the appellant moved for payment out of a large portion of the monies
    in court to be used for legal expenses to defend the action and to defend related
    criminal proceedings, and for reasonable living expenses. The motion judge
    denied the motion because once there was judgment in the action that was not moved
    to be set aside (nor was it appealed), the injunction was spent and the monies
    were subject to the
Creditors Relief
    Act,
. R.S.O. 1990, c. C.45. For the reasons that follow, I would dismiss
    the appeal.

Facts

[4]

Although this action has not been defended, nor is
    there a motion to set aside the default judgment, the factual circumstances
    surrounding the impugned mortgages come from affidavit evidence filed on the
    motion under appeal. At the time of the motion the appellant was 62 years old,
    unemployed and living in a basement apartment. His work history consisted of
    work in a stationery store from 1967 to 2003, eventually earning $30,000. He
    lived on savings until June 2005 to January 2006, when he worked in the
    demolition business, earning $600 per month. From April 2006 until February
    2009 he worked in construction earning $400 per week. In February 2009 he quit
    his job based on advice from his friend and advisor, Tito DiVincenzo, that he
    would soon begin to receive money from an overseas investment in a project in
    Belize. He no longer believes this will happen.

[5]

The investment was made with money raised from
    mortgages the appellant gave on a number of properties owned by Fred Curreri
    Sr., the appellants father. Two of those mortgage loans were made by the
    respondents to this action, one for $1,150,000 and the other for $675,000.

[6]

The appellant deposed that Tito arranged for the two
    mortgages from the respondents, that Tito handled all the money and made the
    investment in Belize. The appellant claims in his affidavit that when he gave
    the mortgages, he believed the properties were his to borrow against and that
    he did not think he was doing anything wrong or illegal. He further deposed
    that he relied on Tito completely including for his finances. Both the
    appellant and Tito have been criminally charged with fraud in connection with
    all of the transactions including the two that are the subject of this action.
    The appellant deposes that Tito has taken the position that he was employed by
    the appellant and took all of his instructions from the appellant.

[7]

When the respondents mortgages went into default, the
    respondents sued the appellant on the covenants contained in the mortgages and
    obtained a
Mareva
injunction by order
    of Strathy J. dated May 13, 2009. That order contained the usual provision
    allowing the defendant to apply for release of funds for living and legal
    expenses.

[8]

By further order dated May 29, 2009, Strathy J. ordered
    a numbered company to pay $250,000 into court to the credit of the action. That
    money represented the appellants winnings in a Keno lottery which he had
    transferred to the numbered company on the advice of another friend.

[9]

On July 6, 2009, a Notice of Intent to Defend was
    delivered on behalf of the appellant, but he never defended the action. The
    respondents moved for partial default judgment on notice to the appellant. He
    did not appear and partial judgment was granted by order of Himel J. dated
    October 1, 2009.

[10]

The appellant was arrested in January, 2010 and charged
    with 20 counts of fraud over $5,000 in relation to the mortgages he gave of his
    fathers properties including the two that are the subject of this action.

[11]

Once the respondents had obtained default judgment,
    they moved for an order that the monies in court be paid to the sheriff pursuant
    to s. 23 of the
Creditors Relief Act.
The
    appellant responded with a cross- motion seeking an order for $134,500 to be
    paid to his current lawyers to be held in trust and used to pay for future
    legal expenses to defend this action, the criminal proceedings referred to, reasonable
    living expenses and an invoice for legal services for an unrelated matter.

[12]

Wilton-Siegel J. found that the evidence is undisputed
    on the record that the appellant has no income other than approximately $600
    per month from Canada Pension Plan, and that he has no assets other than the
    $250,000 lottery winnings
[1]
.
    The location of the advanced mortgage funds is unclear.

[13]

The appellants position before the motion judge was
    that he always intended to defend the action, and having engaged counsel
    following the default judgment, he intends to move to set that judgment aside
    and to defend the action. However, he has not commenced a motion to set aside
    the default judgment nor has he filed a draft defence. His counsel took the
    position that being impecunious, he is entitled to access the funds in court
    without addressing the merits of his defence because those funds are not
    proprietary funds belonging to the respondents, in accordance with the decisions
    in
Canadian Imperial Bank of Commerce v.
    Credit Valley Institute of Business and Technology
, [2003] O.J. No. 40
    (S.C.) and
Waxman v. Waxman
(2007),
    42 C.P.C. (6th) 37 (Ont. C.A.).

Reasons of the Motion Judge

[14]

The motion judge granted the respondents motion to
    have the monies held in court paid to the sheriff pursuant to s. 23 of the
Creditors Relief Act,
and dismissed the
    appellants motion for payment out to his counsel of some of those funds for
    legal and personal expenses. He concluded that because default judgment had
    been granted and there was no motion to set it aside, the order granting the
Mareva
injunction was spent, and the
    monies held pursuant to that order were now monies available to judgment
    creditors through the sheriff under the
Creditors
    Relief Act.
And because the
Mareva
order
    was spent in respect of those funds, it now made no difference whether the
    funds held pursuant to that order were proprietary to the respondents or not.
    Finally, he concluded that where default judgment has gone, the defendant must
    show merit to a potential defence in order to justify taking money that
    otherwise belongs to the judgment creditors and allowing the defendant to use
    it for a defence. Before judgment, there is at least a presumption of possible
    merit. After judgment has been granted, the opposite is true.

Issues

(1)

Was the appeal properly brought to the Court of Appeal,
    or should counsel have sought leave to appeal to the Divisional Court?

(2)

Once default
    judgment has been granted, under what conditions, if any, can a defendants
    funds paid into court pursuant to a
Mareva
injunction be paid out to the defendant for legal fees and reasonable living
    expenses?

(3)

Should the appellant be entitled to access the funds in
    order to pay counsel to defend criminal proceedings brought against him?

Analysis

Issue One: Was the appeal
    properly brought to the Court of Appeal, or should counsel have sought leave to
    appeal to the Divisional Court?

[15]

The respondents took the position on the appeal that
    the order under appeal goes to the issue of the respondents ability to execute
    on their judgment, which is a procedural matter and therefore interlocutory.

[16]

The proper route for the respondents to have taken to
    challenge the jurisdiction of this court to hear the appeal would have been a
    motion to quash before the appeal was set down to be heard. In any event, as
    default judgment was granted and the issue to be decided arises out of that
    judgment and finally determines the appellants entitlement to access his funds
    that were paid into court to the credit of this action and are now governed by
    that judgment, the order is a final order and the appeal is properly before
    this court.

Issue Two: Once default
    judgment has been granted, under what conditions, if any, can a defendants
    funds paid into court pursuant to a
Mareva
injunction be paid out to the defendant for legal fees and reasonable living
    expenses?

[17]

The motion judge noted that the parties agreed that
    there was no case law that addressed the principles to be applied to a motion
    by a defendant to withdraw funds paid into court to the credit of the action pursuant
    to a
Mareva
injunction once default
    judgment had been granted.

[18]

On this appeal, the appellants counsel takes the
    position that this courts decision in
Waxman
applied the principles set out by Molloy J. in the


Credit

Valley
case to a post-judgment situation.

[19]

In
Credit Valley
,
    at para 26, Molloy J. outlined the following four-part test for judges to apply
    on a motion by a defendant for payment out of monies held under a
Mareva
injunction for legal and living
    expenses:

1)

Has the defendant established on the evidence that he
    has no other assets available to pay his expenses other than those frozen by
    the injunction?

2)

If so, has the defendant shown on the evidence that
    there are assets caught by the injunction that are from a source other than the
    plaintiff,
i.e.
assets that are
    subject to a
Mareva
injunction, but
    not a proprietary claim?

3)

The defendant is entitled to the use of non-proprietary
    assets frozen by the
Mareva
injunction
    to pay his reasonable living expenses, debts and legal costs. Those assets must
    be exhausted before the defendant is entitled to look to the assets subject to
    the proprietary claim.

4)

If the defendant has met the previous three tests and
    still requires funds for legitimate living expenses and to fund his defence,
    the court must balance the competing interests of the plaintiff in not
    permitting the defendant to use the plaintiffs money for his own purposes and
    of the defendant in ensuring that he has a proper opportunity to present his
    defence before assets in his name are removed from him without a trial. In
    weighing the interests of the parties, it is relevant for the court to consider
    the strength of the plaintiffs case, as well as the extent to which the
    defendant has put forward an arguable case to rebut the plaintiffs claim.

[20]

I agree with the motion judge that it is clear that
    this test and the rationale behind it are based on the underlying premise that
    the litigation is ongoing and that final adjudication of the merits has yet to
    occur. That was factually the case in


Credit

Valley
.[21]

The
Waxman
case involved hard-fought litigation over business dealings between two
    brothers, which stretched over many years. Although judgment was granted in
    favour of Morris Waxman against Chester Waxman, and leave to appeal to the
    Supreme Court of Canada was dismissed on March 31, 2005, the litigation was in
    fact ongoing in 2006 in the form of a reference before Master Linton to
    determine the amount of damages including Morriss share of the profits and
    distribution of the equity.

Chesters
    funds had been frozen following judgment subject to the ability of the court to
    release funds for legal and living expenses.

Chester brought a motion to vary the latter
    order so that more of his funds could be released for the payment of legal fees
    and expenses to complete the reference. The motion was granted and Morris
    appealed.

[22]

The appeal concerned whether Chester could access a
    further $370,000 to pay the legal expenses of the reference, even though by the
    time the appeal was heard, the reference was complete and the damages he owed
    had been quantified at approximately $52 million. Based on this circumstantial
    context, although the motion and the appeal involved a post-judgment situation,
    the funds being sought for legal fees were for a reference contemplated by the
    judgment, that was ongoing when the motion was heard and for which the costs
    had been incurred by the time of the appeal. It was not in respect of future
    costs of litigation proposed to be undertaken after judgment, as in this case.

[23]

In
Waxman
,
    the court observed that whether the proprietary or the non-proprietary test was
    applied, the first issue, before seeking access to funds in court, was whether
    the applicant had no other assets. The court held that Chester had not met the
    onus of showing that he and his family had no other assets available to them.
    The order for access to funds in court was therefore set aside.

[24]

As with the motion judge, there is no case to which we
    have been referred that addresses the issue of payment out of court of funds to
    a defendant to pursue litigation post-judgment. I also agree with the approach
    adopted by the motion judge.

[25]

Although the appellant claims that he intends to move
    to set aside the default judgment, no motion has been brought, nor has any
    statement of defence been delivered. On the basis of the record before the
    court, there appears to be no defence available to the appellant on the merits.
    Even if he was duped by Tito, the mortgage funds were advanced to him on his
    order by the respondents, and he has no access to them, no idea where they are
    and no ability to repay them.
[2]

[26]

In those circumstances, there is no principled reason
    for the appellant to be able to deplete the funds in court which are subject to
    the judgment and available to judgment creditors. As the motion judge
    explained, before judgment, or on a motion to set aside default judgment where
    potential merit is demonstrated, there is a principled basis to allow the
    defendant to use his own money for the defence of the action. But once default
    judgment has been ordered, the findings are the other way on the merits.
    Without more, the judgment will stand and there is no basis to allow the
    defendant to deplete the funds that are in court to the credit of the action.

[27]

In arriving at this decision, I have considered that on
    this record, it appears that the appellant has some personal limitations that
    may well have contributed to his legal situation including the default judgment
    and arguably could lead this court to consider granting him some special
    consideration. In oral submissions, counsel for the appellant advised that two
    of his proposed defences are incapacity and
non
    est factum
. Counsel has been representing the appellant (without a
    litigation guardian) since the default judgment.  Counsel determined that they would take the
    legal position that as the funds were not proprietary, they need not show any
    merit to a proposed defence in order to access the funds in court. They have
    filed an extensive record including the affidavit of the appellant. They could
    have chosen to move to set aside the default judgment with a record that
    disclosed the proposed merit of the appellants defence. Their decision not to
    do so was strategic, and properly forms the basis for this courts decision on
    the appeal in respect of funds requested in respect of these civil proceedings.

Issue Three: Should the
    appellant be entitled to access the funds in order to pay counsel to defend
    criminal proceedings brought against him?

[28]

The motion judge observed that if the appellant were
    not insolvent, he would have the right to use his own funds to defend criminal
    proceedings. However, because the appellant is insolvent, he will be eligible
    for legal aid and therefore he will not be denied counsel because of his
    financial situation. He concluded that

balancing the interests of the parties, the
    interests of the applicants [respondents]  must prevail unless and until the respondent [appellant] can establish a
    meritorious defence to a standard of a serious issue to be tried.

[29]

In


Credit

Valley
,
    Molloy J. observed that the right to counsel of choice should not be lightly
    interfered with, particularly where serious criminal charges are involved.
    However, again, she was dealing with non-proprietary funds being held before
    judgment. Where default judgment has been ordered and no motion has been
    brought to set it aside or statement of defence delivered that contains the alleged
    merits of such a motion, the funds are no longer the defendants funds and the
    principles to be applied are no longer the same.

[30]

It is not necessary in this case to establish a bright
    line test for how much merit has to be shown in the context of the balancing
    process, in order to justify an order to access funds for criminal proceedings
    where there is a motion outstanding to set aside the default judgment. Here,
    where there is nothing in the record to suggest merit, I would not interfere
    with the decision of the motion judge. Because the appellant is insolvent, he
    should qualify for legal aid and as the motion judge said, it is not known
    whether he may still be able to be represented by his current counsel.

Conclusion

[31]

In the result, I would dismiss the appeal. In so doing
    I have not taken into account decisions by the land titles registrar relating
    to the properties and the mortgages that were the subject of written submissions
    following the hearing of the appeal. I agree with the appellant that these were
    not part of the record below and are not relevant to the appeal. Costs of the appeal
    to the respondents fixed at $8,500 inclusive of disbursements and H.S.T.

Signature: K. Feldman J.A.

I
    agree R. G. Juriansz J.A.

I
    agree H. S.
LaForme
J.A.

RELEASED: KF MAY 20, 2011





[1]
There is
    evidence in the record that the appellant will inherit a half interest in the
    two properties that he mortgaged to the respondents. However, although his
    father has passed away, the disposition referred to has not yet occurred, nor
    was its effect on the issues on the appeal part of the record.



[2]
Subject
    to his possible inheritance.


